      Case 2:19-cr-00175-SM-JCW Document 92 Filed 01/15/20 Page 1 of 2



MINUTE ENTRY
JANUARY 15,2020
ROSY,M. J.

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA




 UNITED STATES OF AMERICA                                 CRIMINAL ACTION

 VERSUS                                                   NO. 19-175

 THOMAS LANDRY                                            SECTION:E




                                     INITIAL APPEARANCE


APPEARANCES: X DEFENDANT WITH/^THO^COUNSEL
                   X_ASSISTANTU.S.ATTORNEY         BRITTANY REED.,
                         INTERPRETER
          Designated by Court and sworn.   Time:          .M   to           M.


 X./ DEFENDANT WAS ADVISED OF HIS RIGHTS

 X,/ RE^™G of the SUPERSEDING INDICTMENT WAS:
  (feA^WAIVED SUMMARIZED
_/ DEFENDANT INFORMED THE COURT THAT COUNSEL WOULD BE RETAINED

^CREQUESTED COURT-APPOINTED COUNSEL;SWORN RE FINANCIAL STATUS
)<fFEDERAL PUBLIC DEFENDER APPOINTED TO REPRESENT THE DEFENDANT
 / DEFENDANT FOUND NOT TO BE LEGALLY INDIGENT




 MJSTAR: OO. clg-
Case 2:19-cr-00175-SM-JCW Document 92 Filed 01/15/20 Page 2 of 2
